Exhibit 10.38

AMENDMENT

TO

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

(as Effective January 1, 1997)

Effective as of January 1, 1997, M.D.C. Holdings, Inc., a Delaware corporation
(the “Employer”) established a trust (the “Trust” or “Trust Fund”) under the
M.D.C. Holdings, Inc. 401(k) Savings Plan (the “Plan”). Effective as of
January 1, 2003 AMVESCAP National Trust Company, a trust company organized under
the laws of the State of Delaware with its principal office and place of
business in Atlanta, Georgia (the “Trustee”) became Trustee of the Trust.
Pursuant to Section 13.02 of the Plan, the Trust is hereby amended through the
amendment of the Non-Standardized Adoption Agreement for the Plan and Trust as
set forth below, effective as of January 1, 2004:

AMENDMENT:

 

1.

A new Section 10.19 is hereby added providing as follows:

Section 10.19: Matters Affecting Employer Stock

(A) Voting, Etc. The shares of qualifying Employer securities acquired by or
held in the Trust (“Employer Stock”), whether or not vested, may be voted by the
Plan Participant, Beneficiary or Alternate Payee having an interest with respect
to such Employer Stock in accordance with the provisions of the Plan (the
“Account Owner”) as certified to the Trustee by the Employer to the same extent
as if duly registered in the Account Owner’s name. The Trustee or its nominee in
which the shares are registered shall vote the shares solely as agent of the
Account Owner and in accordance with the instructions of the Account Owner. If
no instructions are received, or if instructions are not received in a timely
fashion, the Trustee shall vote the shares of the Employer Stock for which it
has received no voting instructions or untimely voting instructions in the same
proportions as the Account Owners affirmatively directed their shares of
Employer Stock to be voted unless the Trustee determines that a pro rata vote
would be inconsistent with its fiduciary duties under ERISA. If the Trustee
makes such a determination, the Trustee shall vote the Employer Stock as it
determines to be consistent with its fiduciary duties under ERISA. Each Account
Owner who has Employer Stock allocated to his or her Accounts shall direct the
Trustee concerning the tender (as provided below) and the exercise of any other
rights appurtenant to the Employer Stock. The Trustee shall follow the
directions of the Account Owner with respect to the tender. The Trustee shall be
responsible for ensuring that information relating to the purchase, holding, and
sale of securities, and the exercise of voting, tender and similar rights with
respect to such securities by participants and beneficiaries, is maintained in
accordance with procedures which are designed to safeguard the confidentiality
of such information, except to the extent necessary to comply with Federal laws
or state laws not preempted by ERISA.



--------------------------------------------------------------------------------

(B) Notices. The Employer shall cause to be mailed or delivered to each Account
Owner copies of all notices and other communications sent to the Employer’s
shareholders at the same time so mailed or delivered by the Employer to its
other shareholders.

(C) Retention/Sale of Employer Stock and Other Securities. The Trustee is
authorized and directed to retain the Employer Stock and any other Employer
securities acquired by the Trust except as follows:

(1) In the normal course of Plan administration, the Trustee shall sell Employer
Stock to satisfy Plan administration and distribution requirements as directed
by the Employer or in accordance with provisions of the Plan specifically
authorizing such sales.

(2) In the event of a transaction involving the Employer Stock or any other
similar transaction by which any person or entity seeks to acquire beneficial
ownership of 50% or more of the shares of Employer Stock outstanding and
authorized to be issued from time to time under the Employer’s articles of
incorporation (“tender offer”), the Trustee shall sell, convey, or transfer
Employer Stock in a manner consistent with the provisions of ERISA Reg. §
2550.404c-1(d)(4).

(3) If the Employer makes any distribution of Employer securities with respect
to the shares of Employer Stock held in the Plan, other than additional shares
of Employer Stock (any such securities are hereafter referred to as “stock
rights”), the Trustee shall sell, convey, transfer, or exercise such stock
rights pursuant to written instructions of Account Owners delivered to the
Trustee in accordance with the following subsections of this Section.

(D) Tender Offers.

(1) Allocated Stock. In the event of any tender offer, each Account Owner shall
have the right to instruct the Trustee to tender any or all shares of Employer
Stock, whether or not vested, that are allocated to his or her Accounts under
the Plan on or before the filing date. The Trustee shall follow the instructions
of the Account Owner. The Trustee shall only tender Employer Stock for which no
instruction is received after the Trustee determines the propriety of doing so
is consistent with its fiduciary duties under ERISA.

(2) Unallocated Shares. The Trustee shall tender shares of Employer Stock that
are not allocated to Accounts after the Trustee determines that the propriety of
doing so is consistent with its fiduciary duties under ERISA.

(3) Suspension of Share Purchases. In the event of a tender offer, the Trustee
shall suspend all purchases of Employer Stock pursuant to the Plan unless the
employer otherwise directs. Until the termination of such tender offer and
pending such Employer direction, the Trustee shall invest available cash
pursuant to the applicable provisions of the Plan.



--------------------------------------------------------------------------------

(4) Temporary Suspension of Certain Cash Distributions. Notwithstanding anything
in the Plan to the contrary, no option to receive cash in lieu of Employer Stock
shall be honored during the pendency of a tender offer unless the Employer
otherwise directs.

(E) Stock Rights.

(1) General. If the employer makes a distribution of stock rights with respect
to the Employer Stock held in the Plan and if the stock rights become
exercisable or transferable (the date on which the stock rights become
exercisable or transferable shall be referred to as the “exercise date”), each
Account Owner shall determine whether to exercise the stock rights, sell the
stock rights, or hold the stock rights allocated to his or her Accounts. The
provisions of this Section shall apply to all stock rights received with respect
to Employer Stock held in Accounts, whether or not the Employer Stock with
respect to which the stock rights were issued are vested.

(2) Independent Fiduciary. An Independent Fiduciary shall act with respect to
the stock rights if the Employer determines that an independent fiduciary is
required due to the possibility for undue Employer influence on participants and
beneficiaries with regard to exercise of stock rights. The Independent Fiduciary
may not be affiliated with the Employer. Should the Independent Fiduciary be
appointed, all Account Owner directions concerning the exercise or disposition
of stock rights shall be given to the Independent Fiduciary, who shall have the
sole responsibility of assuring that the Account Owners’ directions are
followed. The Independent Fiduciary, once appointed, shall have the sole
responsibility of assuring that Account Owners receive the information necessary
to make informed decisions concerning the Employer Stock, are free from undue
influence or coercion, and that their instructions are followed to the extent
proper under ERISA. The Independent Fiduciary shall act until it receives
written notice to the contrary from the Employer.

(3) Exercise of Stock Rights. If, on or after the exercise date, an Account
Owner wishes to exercise all or a portion of the stock rights allocated to his
or her Accounts, the Independent Fiduciary or Trustee, as appropriate, shall
follow the Account Owner’s direction to the extent that there is cash or other
liquid assets available in his or her Accounts to exercise the stock rights.
Notwithstanding any other provision of the Plan, each Account Owner who has
stock rights allocated to his or her Accounts shall have a period of five
business days following the exercise date in which he or she may give
instructions to the employer to liquidate any of the assets held in his or her
Accounts (except shares of Employer Stock or assets such as guaranteed
investment contracts or similar investments), but only if he or she does not
have sufficient cash or other liquid assets in his or her Accounts to exercise
the stock rights. The liquidation of any necessary investments pursuant to an
Account Owner’s direction shall be accomplished as soon as reasonably
practicable, taking into account any timing restrictions with respect to the
Investment Funds involved. The cash obtained shall be used to exercise the stock
rights, as the Account Owner directs. Any cash



--------------------------------------------------------------------------------

that is not so used shall be invested in a cash equivalent until the next day on
which the Account Owner may change his or her investment directions under the
Plan.

(4) Sale of Stock Rights. On and after the exercise date, the Independent
Fiduciary shall sell all or a portion of the stock rights allocated to Accounts,
as the Account Owner shall direct.

(F) Other Rights Appurtenant to the Employer Stock. If there are any rights
appurtenant to the Employer Stock, other than voting, tender, or stock rights,
each Account Owner shall exercise or take other appropriate action concerning
such rights with respect to the Employer Stock, whether or not vested, that is
allocated to their Accounts in the same manner as the other holders of the
Employer Stock, by giving written instructions to the Trustee. The Trustee shall
follow all such instructions, but shall take no action with respect to allocated
Employer Stock for which no instructions are received, unless the Trustee
determines that the failure to take action with respect to allocated Employer
Stock would be inconsistent with its fiduciary duties under ERISA. If the
Trustee makes such a determination, the Trustee shall take such actions with
respect to Employer Stock as it determines to be consistent with its fiduciary
duties under ERISA. The Trustee shall exercise or take other appropriate action
concerning any such rights appurtenant to unallocated Employer Stock.

(G) Information to Trustee. Promptly after the filing date, the exercise date,
or any other event that requires action with respect to the Employer Stock, the
Employer shall deliver or cause to be delivered to the Trustee or the
Independent Fiduciary, as appropriate, a list of the names and addresses of
Account Owners showing (1) the number of shares of Employer Stock allocated to
each Account Owner with an interest in the Employer Stock Fund in accordance
with the provisions of the Plan, (2) each Account Owner’s pro rata portion of
any unallocated Employer Stock, and (3) each Account Owner’s share of any stock
rights distributed by the Employer. The Employer shall date and certify the
accuracy of such information, and such information shall be updated periodically
by the Employer to reflect changes in the shares of Employer Stock and other
assets allocated to accounts.

(1) Information to Account Owners. The Trustee or the Independent Fiduciary, as
appropriate, shall distribute and/or make available to each affected Account
Owner the material or information that the Trustee or the Independent Fiduciary
may consider necessary to assist the Account Owner in making an informed
decision and in completing or delivering the instruction form (and any
amendments thereto) to the Trustee or the Independent Fiduciary on a timely
basis.

(H) Expenses. The Trustee and the Independent Fiduciary shall have the right to
require payment in advance by the Employer and the party making the tender offer
of all reasonably anticipated expenses of the Trustee and the Independent
Fiduciary, respectively, in connection with the distribution of information to
and the processing of instructions received from Account Owners.



--------------------------------------------------------------------------------

(I) Former Account Owners. The Employer shall furnish former Account Owners who
have received distributions of Employer Stock so recently as to not be
shareholders of record with the information to active Account Owners. The
Trustee and the Independent Fiduciary are hereby authorized to take action with
respect to the Employer Stock distributed to such former Account Owners in
accordance with appropriate instructions from them. If the Trustee does not
receive appropriate instructions, it shall take no action with respect to the
distributed Employer Stock.

(J) No Recommendations. Neither the Employer, the Trustee, nor the Independent
Fiduciary shall express any opinion or give any advice or recommendation to any
Account Owner concerning voting the Employer Stock, any tender offer, stock
rights, or the exercise of any other rights appurtenant to the Employer Stock,
nor shall they have any authority or responsibility to do so. Neither the
Trustee nor the Independent Fiduciary has any duty to monitor or police the
party making a tender offer or the Employer in promoting or resisting a tender
offer; provided, however, that if the Trustee or the Independent Fiduciary
becomes aware of activity that on its face reasonably appears to the Trustee or
Independent Fiduciary to be materially false, misleading, or coercive, the
Trustee or the Independent Fiduciary, as the case may be, shall promptly demand
that the offending party take appropriate corrective action. If the offending
party fails or refuses to take appropriate corrective action, the Trustee or the
Independent Fiduciary, as the case may be, shall take such actions as it
determines to be consistent with its fiduciary duties under ERISA.

(K) Confidentiality.

(1) The Trustee shall ensure that procedures are established so that information
relating to the purchase, holding, and sale of securities, and the exercise of
voting, tender and similar rights with respect to such securities by
participants and beneficiaries, is maintained in accordance with procedures
which are designed to safeguard the confidentiality of such information, except
to the extent necessary to comply with federal or state laws not preempted by
ERISA. The Trustee shall also be responsible for ensuring that those procedures
are sufficient to safeguard the confidentiality of that information, that such
procedures are being followed, and that the Independent Fiduciary has been
appointed.

(2) Neither the Trustee nor the Independent Fiduciary shall reveal or release
any instructions received from Account Owners concerning the Employer Stock to
the Employer, an Affiliated Corporation, or the officers, directors, other
employees, agents, or representatives of the Employer and Affiliated
Corporations, except (A) to the persons and in accordance with the



--------------------------------------------------------------------------------

procedures established by the Trustee pursuant to the foregoing paragraph, or
(B) to the extent necessary to comply with federal or state law not preempted by
ERISA. If disclosure is required by federal or state law, the information shall
be disclosed to the extent possible in the aggregate rather than on an
individual basis.

This Amendment is effective upon adoption by resolution of the Plan Sponsor as
of January 1, 2004.